STOCK EXCHANGE AGREEMENT This Stock Exchange Agreement (the “Agreement”) dated as of May 29, 2009, by and between Shrink Nanotechnologies, Inc. a Delaware corporation (“SHRINK”) and Marshall Khine, an individual (“Khine”).SHRINK and Khine are each hereinafter referred to individually as a “party” and collectively as the “parties.” WHEREAS, SHRINK and Khine have each determined that the transactions contemplated by this Agreement, on the terms and conditions hereof, would be advantageous and beneficial to their respective interests. WHEREAS, the parties desire to consummate the transactions contemplated herein, pursuant to which SHRINK will transfer to Khine (i) eight million eight hundred and eighty eight (8,888,888) of its restricted par value $0.001 common shares and (ii) fifty (50) of its Series C Preferred Shares (collectively, the “SHRINK Shares”), and in exchange for the SHRINK Shares, Khine will transfer one hundred (100) $0.001 common shares (the “Khine Shares”) of Shrink Technologies, Inc., a California corporation, to SHRINK. WHEREAS, the Khine Shares are all of the issued and outstanding shares, including any class, of Shrink Technologies, Inc. equity. WHEREAS, for United States federal income tax purposes, the transactions contemplated hereby are intended to qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Code, together with all rules and regulations issued thereunder and this Agreement is intended to be adopted as a plan of reorganization for purposes of Section 368 of the Code. NOW, THEREFORE, in consideration of the premises and the representations, warranties and agreements herein contained, the parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION 1.1. DEFINITIONS.As used herein, the following terms shall have the following meanings: § “Act” means the Securities Act of 1933, as amended, and the rules and regulations issued in respect thereto. § “Code” means the Internal Revenue Code of 1986, as amended. § “Commission” means the Securities and Exchange Commission. § “Encumbrance” means any security interest, mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or otherwise), charge against or interest in property to secure payment of a debt or performance of an obligation or other priority or preferential arrangement of any kind or nature whatsoever. § “Law” means any law, statute, regulation, rule, ordinance, requirement or other binding action or requirement of any governmental, regulatory or administrative body, agency or authority or any court of judicial authority. § “Order” means any decree, order, judgment, writ, award, injunction, stipulation or consent of or by any Federal, state or local government or any court, administrative agency or commission or other governmental authority or agency, domestic or foreign. § “Person” means any individual, corporation, general or limited partnership, joint venture, association, limited liability company, joint stock company, trust, business, bank, trust company, estate (including any beneficiaries thereof), unincorporated entity, cooperative, association, government branch, agency or political subdivision thereof or organization of any kind. § “Transaction Documents” means any ancillary contracts, agreements or other documents that are to be entered into in connection with the transactions contemplated hereby. ARTICLE II AUTHORIZATION AND SALE OF STOCK Section 2.1Authorization of the Shares.SHRINK has authorized the issuance and exchange of the SHRINK Shares for the Khine Shares, and Khine has agreed to exchange the Khine Shares for the SHRINK Shares, pursuant to the terms and conditions fully set forth in this Agreement. Section 2.2Exchange of Shares.
